Exhibit 10.2

FIRST AMENDMENT (this “First Amendment”) to the INTERCREDITOR AGREEMENT, dated
as of February 26, 2007 (as amended through the date hereof, the “Intercreditor
Agreement”), by and among PRIMUS TELECOMMUNICATIONS HOLDING, INC., a Delaware
corporation (the “Company”), PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED (the
“Parent”), PRIMUS TELECOMMUNICATIONS IHC, INC., a Delaware corporation (the
“Notes Issuer”), THE BANK OF NEW YORK MELLON (as successor to LEHMAN COMMERCIAL
PAPER INC., in its capacity as administrative agent for the First Lien
Obligations (as defined in the Intercreditor Agreement)) (in such capacity, the
“First Lien Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION, in its
capacity as collateral agent for the Second Lien Obligations (as defined in the
Intercreditor Agreement) (in such capacity, the “Second Lien Collateral Agent”),
is dated as of the First Amendment Effective Date (as defined below). Unless
otherwise noted herein, terms defined in the Intercreditor Agreement and used
herein shall have the meanings given to them in the Intercreditor Agreement.

W I T N E S S E T H:

WHEREAS, the Parent, the Company, the Notes Issuer and certain other
subsidiaries of the Parent commenced voluntary bankruptcy proceedings (the
“Proceedings”) on March 16, 2009, in connection with a prenegotiated plan of
reorganization (as such plan may be modified from time to time, the “Plan”)
under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);

WHEREAS, subject to the satisfaction of certain conditions, the Plan provides
for the amendment of the Intercreditor Agreement in accordance with this First
Amendment in certain circumstances;

WHEREAS, pursuant to the terms of the Plan and this First Amendment, the Second
Lien Obligations will be subordinated to the First Lien Obligations in the
manner and subject to the terms and conditions set forth herein; and

WHEREAS, this First Amendment will become effective on the date the conditions
set forth in Section 5 hereto are satisfied and the Plan is substantially
consummated.

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

1.    Amendments to Intercreditor Agreement.

(a) Each instance of the words “Lehman Commercial Paper Inc.” and “LCPI” in the
Intercreditor Agreement is hereby replaced with “The Bank of New York Mellon”.

(b) Section 1.1 (Defined Terms).

(i) Section 1.1 of the Intercreditor Agreement is hereby amended by adding
thereto the following definitions, which shall be inserted in proper
alphabetical order:



--------------------------------------------------------------------------------

“Blockage Notice” has the meaning assigned to that term in Section 8.3.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether now outstanding or
issued after the First Amendment Effective Date, including, without limitation,
all Common Stock and Preferred Stock.

“Common Stock” means, with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting, but in no event shall such Common Stock be redeemable for cash or
other consideration (other than additional Common Stock) prior to the Discharge
of the First Lien Obligations)) of such Person’s common stock, whether now
outstanding or issued after the First Amendment Effective Date, including,
without limitation, all series and classes of such common stock.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“First Amendment Effective Date” means the date the First Amendment to the
Intercreditor Agreement, by and among the Company, the Parent, the Notes Issuer,
the First Lien Collateral Agent and the Second Lien Collateral Agent became
effective in accordance with its terms.

“First Lien Credit Agreement Amendment” means that certain Third Amendment to
the Term Loan Agreement, dated as of the date hereof, among the Parent, the
Company, the Lenders party thereto, LCPI as Existing Agent (as defined therein)
and Bank of New York Mellon as Successor Agent (as defined therein).

“Non-Cash Consideration” has the meaning assigned to that term in
Section 8.2(b).

“Non-Payment Blockage Period” has the meaning assigned to that term in
Section 8.3.

“Non-Payment Default” has the meaning assigned to that term in Section 8.3.

“Notes Payments” has the meaning assigned to that term in Section 8.3.

“Paying Agent” has the meaning assigned to that term in Section 8.7.

“Payment Default” has the meaning assigned to that term in Section 8.3.

“Permitted Junior Securities” means:

(a) Equity Interests in the Notes Issuer, any Guarantor Subsidiary or any direct
or indirect parent of the Notes Issuer; or

(b) debt securities that are subordinated to all First Lien Obligations (and any
debt securities issued in exchange for First Lien Obligations) to substantially
the same extent as, or to a greater extent than, the Second Lien Obligations are
subordinated to First Lien Obligations under this Agreement;

provided that the term “Permitted Junior Securities” shall not include any
securities distributed pursuant to a plan of reorganization if the First Lien
Obligations are treated as part of the same class as the Second Lien Obligations
for purposes of such plan of reorganization; provided, further, that to the
extent that any



--------------------------------------------------------------------------------

of the First Lien Obligations outstanding on the date of consummation of any
such plan of reorganization are not paid in full in cash on such date, the
holders of any such First Lien Obligations not so paid in full in cash have
consented to the terms of such plan of reorganization.

“PIK Interest” means interest that is payable on the Senior Secured Notes by
adding the amount of such interest to the principal amount of the Senior Secured
Notes or by issuing a note in the same form and subject to the same terms as the
Senior Secured Notes, in each case, in accordance with the terms of the Second
Lien Loan Documents.

“Preferred Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting, but in no event shall such Preferred Stock be redeemable
for cash or other consideration (other than additional Preferred Stock or Common
Stock) prior to the Discharge of the First Lien Obligations) of such Person’s
preferred or preference stock, whether now outstanding or issued after the First
Amendment Effective Date, including, without limitation, all series and classes
of such preferred or preference stock.

“Responsible Officer” means, when used with respect to the Second Lien
Collateral Agent, any officer within the corporate trust department of the
Second Lien Collateral Agent, including any vice president, assistant vice
president, assistant secretary, assistant treasurer, trust officer or any other
officer of the Second Lien Collateral Agent who customarily performs functions
similar to those performed by the Persons who at the time shall be such
officers, respectively, or to whom any corporate trust matter is referred
because of such Person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of the
Senior Secured Note Indenture.

“Second Lien Note Documents” means the Second Lien Loan Documents.

(c) The definition of “Second Lien Obligations” is hereby amended by inserting
the phrase “, the Second Lien Guarantee” after the phrase “Senior Secured Note
Indenture” therein.

(d) Section 2 (Lien Priorities). Section 2 of the Intercreditor Agreement is
hereby amended by deleting the word “Lien” in the heading thereto.

(e) Section 2.1 (Relative Priorities). Section 2.1 of the Intercreditor
Agreement is hereby amended by replacing the word “of” at the end of clause
(x) of clause (iii) thereof with the word “or”.

(f) Section 2.2 (Prohibition on Contesting Liens). Section 2.2 of the
Intercreditor Agreement is hereby amended by (i) adding the words “or Payment
Subordination” to the heading thereto; (ii) adding the phrase “or any provision
of this agreement relating to the subordination in priority and right of payment
of the Second Lien Obligations to the First Lien Obligations” immediately before
the proviso in the first sentence thereof and (iii) adding the phrase “and with
respect to payment” after the phrase “with respect to the Collateral” in the
second sentence thereof.

(g) Section 2.4 (Similar Liens and Agreements). Section 2.4 of the Intercreditor
Agreement is hereby amended by deleting the phrase “Section 8.9” set forth in
the first sentence thereof and inserting in lieu thereof the phrase “Section
9.9”.

(h) Section 3.1(e) is hereby amended by deleting such section in its entirety.

(i) Section 3.1(f) is hereby amended by adding the phrase “or in Section 8,”
immediately after the phrase “Sections 3.1(a) and (d)” in the first sentence
thereof.



--------------------------------------------------------------------------------

(j) Section 4.2 (Payments Over). Section 4.2 of the Intercreditor Agreement is
hereby amended and restated in its entirety as follows:

“4.2. Payments Over. So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against Parent, the Company or any other Grantor, any Collateral
or proceeds thereof (including assets or proceeds subject to Liens referred to
in the final sentence of Section 2.3) received by the Second Lien Collateral
Agent or any Second Lien Claimholders in connection with the exercise of any
right or remedy (including, without limitation, set-off, recoupment or
counterclaim) relating to the Collateral, and any Notes Payments or
distributions received by the Second Lien Collateral Agent or any Second Lien
Claimholder from any source (whether from the Notes Issuer, any Grantor or any
other Person) that were not then permitted to be made to the Second Lien
Collateral Agent or any Second Lien Claimholder pursuant to Section 8 of this
Agreement, shall, in each case, be segregated and held in trust and immediately
paid over to the First Lien Collateral Agent for the benefit of the First Lien
Claimholders in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct. The First Lien
Collateral Agent is hereby authorized to make any such endorsements as agent for
the Second Lien Collateral Agent or any such Second Lien Claimholders. This
authorization is coupled with an interest and is irrevocable until the Discharge
of First Lien Obligations.”

(k) Section 5.3(a) (Amendments to First Lien Documents). Section 5.3(a) of the
Intercreditor Agreement is hereby amended and restated in its entirety to read
as follows:

“(a) The First Lien Loan Documents may be amended, supplemented or otherwise
modified in accordance with their terms and the First Lien Credit Agreement may
be Refinanced, in each case, without notice to, or the consent of the Second
Lien Collateral Agent or the Second Lien Claimholders, all without affecting the
lien subordination, payment subordination or other provisions of this Agreement,
except that, without the prior written consent of the Second Lien Collateral
Agent, no amendment, waiver or other modification of the terms of the First Lien
Loan Documents may (i) increase the then outstanding principal amount of the
loans under the First Lien Loan Documents so that such amount is greater than
$100,000,000.00 plus, in the case of a refinancing of the First Lien Credit
Agreement in which the holders of the Refinancing debt or an agent acting on
their behalf agree (in a writing addressed to the Second Lien Collateral Agent)
to the terms of this Agreement, capitalized unpaid interest and fees not in
excess of $10,000,000, or (ii) prohibit the Notes Issuer from making any, or any
portion of any, payment permitted to be made pursuant to Section 8.3 in respect
of the Second Lien Obligations and permitted under the First Lien Credit
Agreement in effect on the date hereof. Any such amendment, supplement,
modification or Refinancing will not, without the consent of the Second Lien
Collateral Agent, contravene the provisions of this Agreement. The Notes Issuer
shall promptly provide to the Second Lien Collateral Agent a copy of any
amendment to the First Lien Documents.”

(l) Section 5.3(c) (Amendments to First Lien Loan Documents and Second Lien Loan
Documents). Section 5.3(c) of the Intercreditor Agreement is hereby amended by
deleting such section in its entirety and substituting in lieu thereof the
following new Section 5.3(c):

“(c) Each of Parent, the Company and the Notes Issuer agrees that each Second
Lien Loan Document shall include the following language (or language to similar
effect approved by the First Lien Collateral Agent):

“Notwithstanding anything herein to the contrary and to the extent not
prohibited by the Trust Indenture Act of 1939, the right to receive payments
under this Agreement by the Second Lien Collateral Agent or the Holders and the
lien and security interest granted to the Second Lien Collateral Agent pursuant
to this Agreement and the Collateral Agreement and the exercise of any right or
remedy



--------------------------------------------------------------------------------

by the Second Lien Collateral Agent or the Holders hereunder or thereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
February 26, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”) and the lien and payment
subordination provisions contained therein, among Parent, the Company, Bank of
New York Mellon (as successor to Lehman Commercial Paper Inc.), as First Lien
Collateral Agent, and U.S. Bank National Association, as Second Lien Collateral
Agent, and certain other persons party or that may become party thereto from
time to time. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement or the Collateral Agreement, the
terms of the Intercreditor Agreement shall govern and control.””

(m) Section 5.5 (When Discharge of First Lien Obligations Deemed to Not Have
Occurred). Section 5.5 of the Intercreditor Agreement is hereby amended by
inserting the following phrase “the priority and right of payment of the
Obligations and” immediately prior to the phrase “the Lien priorities and rights
against the Collateral set forth herein,” towards the end of the first sentence
thereof.

(n) Section 6.6 (Reorganization Securities). Section 6.6 of the Intercreditor
Agreement is hereby amended by deleting such section in its entirety and
substituting in lieu thereof the following new Section 6.6:

“6.6 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
First Lien Obligations and on account of Second Lien Obligations, then the
provisions of this Agreement (including, without limitation, the subordination
provisions set forth in Section 8) will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations; provided that, to the extent the debt
obligations distributed on account of the First Lien Obligations are secured by
Liens on property that is not also subject to Liens securing debt obligations
distributed on account of the Second Lien Obligations, such property shall be
considered Non-Second Lien Collateral for purposes of this Agreement.”

(o) Section 6.9 (Separate Grants of Security and Separate Classification).
Section 6.9 of the Intercreditor Agreement is hereby amended by (i) inserting
the following immediately prior to the semicolon at the end of clause (a) in the
first paragraph thereof “ and the priority and rights to receive payment under
the First Lien Loan Documents and the Second Lien Loan Documents constitute two
separate and distinct rights and priorities of payment”; (ii) inserting the
following phrase immediately after the word “Collateral” in clause (b) in the
first paragraph thereof “and the differing priorities and rights of payment” and
(iii) deleting the second paragraph thereof in its entirety and substituting in
lieu there of the following new paragraph:

“To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the First Lien Collateral Agent and the Second Lien
Collateral Agent hereby acknowledges and agrees that, subject to Sections 2.1,
4.1 and 8, all payments and other distributions shall be made as if there were
separate classes of senior and junior secured claims against the Grantors (with
the effect being that the First Lien Claimholders shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (including any additional interest payable pursuant to the First Lien
Credit Agreement, arising from or related to a default, which is disallowed as a
claim in any Insolvency or Liquidation Proceeding) before any payment or other
distribution of any kind is made in respect of the claims held by the Second
Lien Claimholders, with the Second Lien Collateral Agent, for itself and on



--------------------------------------------------------------------------------

behalf of the Second Lien Claimholders, hereby acknowledging and agreeing to
turn over to the First Lien Collateral Agent, for itself and on behalf of the
First Lien Claimholders, any such payments or other distributions, even if such
turnover has the effect of reducing the claim or recovery of the Second Lien
Claimholders otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Lien Claimholders).”

(p) Section 8 (Miscellaneous).

(i) Section 8.2 of the Intercreditor Agreement is hereby amended by inserting
the words “and payment subordination” immediately following the words “lien
subordination” in the second sentence thereof.

(ii) Section 8.9 of the Intercreditor Agreement is hereby amended by inserting
the words “and payment” between the words “Lien” and “priorities” towards the
end thereof.

(iii) Section 8.14 of the Intercreditor Agreement is hereby amended by inserting
the words “, by e-mail or other electronic means” after the word “telecopy”
therein.

(iv) Section 8 of the Intercreditor Agreement is hereby amended by (A) deleting
the phrase “SECTION 8.8” in Section 8.7(a)(3) and inserting in lieu thereof the
phrase “SECTION 9.8”, (B) deleting the phrase “SECTION 8.7(b)” in Section 8.7(b)
and inserting in lieu thereof the phrase “SECTION 9.7(b)”, and (C) renumbering
such Section of the Intercreditor Agreement as Section 9 thereof.

(q) New Section 5.7 (Subordination). The Intercreditor Agreement is hereby
amended by adding the following new Section 5.7:

5.7 No Subordination of First Lien Obligations. The First Lien Collateral Agent,
on behalf of the First Lien Claimholders, shall not voluntarily agree to
subordinate any First Lien Obligations to any other obligations owed to a third
party except in connection with a DIP Financing pursuant to Section 6.1 if the
sum of the First Lien Obligations and the other obligations to which the First
Lien Obligations are so subordinated exceeds $100,000,000.

(r) New Section 8 (Subordination). The Intercreditor Agreement is hereby amended
by adding the following new Section 8:

SECTION 8. Subordination.

8.1. Agreement to Subordinate. Subject to the other provisions of this
Agreement, the Second Lien Collateral Agent agrees, on behalf of the Second Lien
Claimholders, and each Second Lien Claimholder by continuing to hold or
accepting a Senior Secured Note agrees, that the payment of all Second Lien
Obligations is subordinated in right of payment, to the extent and in the manner
provided in this Section 8, to the prior indefeasible payment in cash in full of
all existing and future First Lien Obligations and that the subordination is for
the benefit of and enforceable by the First Lien Claimholders. All provisions of
this Section 8 shall be subject to Section 9.9. Notwithstanding any other
provision of this Agreement, the provisions of this Article VIII will not apply
to Second Lien Adequate Protection Payments.



--------------------------------------------------------------------------------

8.2. Insolvency or Liquidation Proceedings. Upon any payment or distribution of
the assets of the Note Issuer or any other Grantor to creditors in connection
with an Insolvency or Liquidation Proceeding:

(a) the First Lien Claimholders shall be entitled to the prior indefeasible
Discharge of First Lien Obligations in cash before the Second Lien Claimholders
shall be entitled to receive any payment or distribution from any source
(whether or not from the Notes Issuer or any other Grantor) of any kind (whether
in cash, Equity Interests or otherwise) in respect of the Second Lien
Obligations;

(b) until the prior indefeasible Discharge of First Lien Obligations has
occurred, any payment or distribution from any source (whether or not from the
Notes Issuer or any other Grantor) of any kind (whether in cash, Equity
Interests or otherwise) to which the Second Lien Claimholders would be entitled
but for the subordination provisions of this Agreement shall be made to the
First Lien Collateral Agent for the benefit of the First Lien Claimholders,
except that Second Lien Claimholders may receive Permitted Junior Securities;
provided, that, if such payments are in a form other than cash or cash
equivalents (the “Non-Cash Consideration”), the First Lien Collateral Agent, for
the benefit of the First Lien Claimholders, shall be authorized to monetize such
Non-Cash Consideration (other than Permitted Junior Securities) in its sole
discretion and any cash proceeds shall be applied to the First Lien Obligations
as provided herein. The application of such cash proceeds shall reduce the First
Lien Obligations only to the extent of the actual cash payment indefeasibly
received by the First Lien Claimholders, net of fees, costs and commissions; and

(c) if any payment or distribution from any source (whether or not from the
Notes Issuer or any other Grantor) of any kind is made to the Second Lien
Collateral Agent or any Second Lien Claimholders in respect of the Second Lien
Obligations that, pursuant to this Agreement, should not have been made to them,
such Second Lien Claimholders shall hold such payments or distributions in trust
for the First Lien Claimholders and immediately pay and/or deliver such payments
or distributions over to the First Lien Collateral Agent for the benefit of the
First Lien Claimholders.

8.3. Default of First Lien Obligations.

(a) No payments of principal of, premium, if any, or interest (other than PIK
Interest, which, for the avoidance of doubt, shall be permitted to be paid) on
the Senior Secured Notes (nor any payments of any of the other Second Lien
Obligations, including, without limitation, Second Lien Guarantees, fees, costs,
expenses, indemnities and rescission or damage claims), nor shall any deposit be
made pursuant to the Senior Secured Note Indenture, nor shall any of the Senior
Secured Notes be purchased, redeemed or otherwise retired by the Notes Issuer or
any other Grantor (collectively, “Notes Payments”) (except in the form of
Permitted Junior Securities) if either of the following occurs (a “Payment
Default”):

(i) any First Lien Obligation is not paid in full in cash when due (after giving
effect to any applicable grace period); or

(ii) any other default under the First Lien Loan Documents occurs and the
maturity of the First Lien Obligations is accelerated in accordance with the
terms of the First Lien Loan Documents;

unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or the Discharge of First Lien Obligations
has occurred.



--------------------------------------------------------------------------------

(b) During the continuance of any default described in Sections 7(b), 7(c),
7(d), 7(e), 7(f), 7(g), 7(h), 7(i), 7(j), or 7(k) of the First Lien Credit
Agreement (as in effect on the First Amendment Effective Date) or comparable
provisions of any agreement replacing or refinancing that agreement (a
“Non-Payment Default”) under the First Lien Loan Documents pursuant to which the
maturity of the First Lien Obligations may be accelerated without further notice
(except such notice as may be required to effect such acceleration) or the
expiration of any applicable grace periods, no Notes Payments shall be made
(except in the form of PIK Interest, Permitted Junior Securities or a
combination of PIK Interest and Permitted Junior Securities) for a period (a
“Non-Payment Blockage Period”) commencing upon the receipt by the Second Lien
Collateral Agent (with a copy to the Notes Issuer) of written notice (a
“Blockage Notice”) of such Non-Payment Default from the First Lien Collateral
Agent specifying an election to effect a Non-Payment Blockage Period and ending
on the earliest of (i) 179 days after the receipt of the Blockage Notice,
(ii) the date written notice to that effect is delivered to the Second Lien
Collateral Agent and the Notes Issuer by the First Lien Collateral Agent;
(iii) the date on which the default giving rise to such Blockage Notice is
cured, waived or otherwise no longer continuing; and (iv) the date that the
Discharge of First Lien Obligations has occurred.

(c) With respect to the occurrence of any Non-Payment Default only, unless the
maturity of the First Lien Obligations shall have been accelerated, Notes
Payments may be resumed after the end of the Non-Payment Blockage Period
relating to such occurrence of such Non-Payment Default. The Second Lien
Obligations shall not be subject to (i) more than two Non-Payment Blockage
Periods in any consecutive 360-day period irrespective of the number of defaults
with respect to the First Lien Obligations during such period or (ii) more than
five Non-Payment Blockage Periods in the aggregate. There must be at least 181
days during any consecutive 360-day period during which no Non-Payment Blockage
Period is in effect. Notwithstanding the foregoing, however, no default that
existed or was continuing on the date of delivery of any Blockage Notice to the
Second Lien Collateral Agent shall be, or be made, the basis for a subsequent
Blockage Notice unless such default shall have been waived for a period of not
less than 90 consecutive days (it being acknowledged that any subsequent action,
or any breach of any financial covenants during the period after the date of
delivery of a Blockage Notice, that, in either case, would give rise to a
Non-Payment Default pursuant to any provisions under which a Non-Payment Default
previously existed or was continuing shall constitute a new Non-Payment Default
for this purpose).

(d) Upon the termination of any Non-Payment Blockage Period, the Notes Issuer
shall forthwith pay to the Second Lien Collateral Agent for the account of the
Second Lien Claimholders all amounts required to be paid to them under the
Second Lien Loan Documents but were not paid because of the existence of this
Agreement.

8.4. Acceleration of Payment of Second Lien Obligations. Subject in all respects
to the terms and conditions of this Agreement, if payment of the Second Lien
Obligations is accelerated because of a default under any of the Second Lien
Loan Documents, the Second Lien Collateral Agent shall promptly notify the First
Lien Collateral Agent of the acceleration; provided that any failure to give
such notice shall have no effect whatsoever on the provisions of this Section 8.

8.5. Exercise of Remedies.

(a) Without limiting or modifying the provisions of Section 3 hereof (and in
addition to the rights and obligations of the parties hereto set forth in
Section 3 hereof) and to the extent not prohibited by the Trust Indenture Act of
1939, without the prior written consent of the First Lien Collateral Agent, the
Second Lien Collateral Agent shall not, and no Second Lien Claimholder shall,
exercise any of its rights and remedies with respect to the Second Lien
Obligations until the earliest to occur of the following and in any event no
earlier than 10 days after the First Lien Collateral Agent’s



--------------------------------------------------------------------------------

receipt of written notice of the Second Lien Claimholder’s intention to exercise
such rights and remedies after the occurrence of the earliest of any of the
following:

(i) the Discharge of First Lien Obligations;

(ii) acceleration of the First Lien Obligations or the failure to pay the First
Lien Obligations (or any part thereof) in full and in cash at maturity;

(iii) the occurrence of an Insolvency or Liquidation Proceeding;

(iv) the passage of 90 days from the later of (A) the date that the Second Lien
Collateral Agent has declared an Event of Default under the Second Lien Loan
Documents if any such Event of Default has not been cured or waived within such
period and (B) the date on which the First Lien Collateral Agent received notice
from the Second Lien Collateral Agent of such declaration of an Event of
Default; and

(v) the exercise by the First Lien Collateral Agent or any First Lien
Claimholder of any remedies under the First Lien Loan Documents.

(b) Notwithstanding anything contained herein to the contrary, if following the
acceleration of the First Lien Obligations such acceleration is rescinded
(whether or not any existing Event of Default under the First Lien Loan
Documents has been cured or waived), then all actions taken by any Second Lien
Claimholder in connection with the exercise of its rights and remedies will
likewise be rescinded if such action is based solely on clauses (i), (ii) or
(iv) of paragraph (a) of this Section 8.5.

8.6. Subordination May Not Be Impaired by Notes Issuer. No right of any First
Lien Claimholder to enforce the subordination of the Second Lien Obligations
shall be impaired by any act or failure to act by the Parent, the Company, the
Notes Issuer or any Grantor or by their failure to comply with this Agreement.

8.7. Rights of Second Lien Collateral Agent and Paying Agent. Notwithstanding
Section 8.3 hereof, the Second Lien Collateral Agent and any paying agent in
respect of the Senior Secured Notes (the “Paying Agent”) may continue to make
Notes Payments, and any Second Lien Claimholder may continue to accept Notes
Payments, and shall not be charged with knowledge of the existence of facts that
would prohibit the making or acceptance of any Notes Payments unless, not less
than two Business Days prior to the date of such Notes Payment, the Second Lien
Collateral Agent receives notice from the First Lien Collateral Agent that
payments may not be made under this Section 8. Upon receipt of any such notice,
the Second Lien Collateral Agent, any Paying Agent and any Second Lien
Claimholder shall immediately turn over any such Notes Payment pursuant to the
terms of this Agreement.

The Second Lien Collateral Agent in its individual or any other capacity shall
be entitled to hold First Lien Obligations with the same rights it would have if
it were not the Second Lien Collateral Agent. The registrar in respect of the
Senior Secured Notes and the Paying Agent shall be entitled to do the same with
like rights (provided that any such registrar or Paying Agent is not an
Affiliate of the Parent, the Company, the Notes Issuer or any Grantor). The
Second Lien Collateral Agent shall be entitled to all the rights set forth in
this Agreement with respect to any First Lien Obligations which may at any time
be held by it, to the same extent as any other First Lien Claimholder; and
nothing in this Agreement shall deprive the Second Lien Collateral Agent of any
of its rights as such First Lien Claimholder. Nothing in this Section 8 shall
apply to claims of, or payments to, the Second Lien



--------------------------------------------------------------------------------

Collateral Agent (solely in its capacity as an agent or trustee thereunder)
under or pursuant to the Senior Secured Note Indenture.

8.8. Section 8 Not To Prevent Events of Default. The failure to make a Notes
Payment by reason of any provision in this Section 8 shall not be construed as
preventing the occurrence of an event of default under any of the Second Lien
Loan Documents.

8.9. Trust Moneys Not Subordinated. Notwithstanding anything contained herein to
the contrary, payments from money or the proceeds of U.S. Government Obligations
(as defined in the Senior Secured Note Indenture) held in trust by the Second
Lien Collateral Agent or the Paying Agent for the payment of principal of and
interest on the Senior Secured Notes pursuant to Article IV, Article XI or
Article XIV of the Senior Secured Note Indenture shall not be subordinated to
the prior payment of any First Lien Obligations or subject to the restrictions
set forth in this Section 8, and none of the Second Lien Collateral Agent or the
Second Lien Claimholders or the Paying Agent shall be obligated to pay over any
such amount to the First Lien Collateral Agent or any First Lien Claimholder,
provided that the subordination provisions of this Agreement were not violated
at the time the applicable amounts were deposited in trust pursuant to Article
IV, Article XI or Article XIV of the Senior Secured Note Indenture, as the case
may be.

8.10. Trustee Entitled To Rely. Upon any payment or distribution pursuant to
this Section 8, the Second Lien Collateral Agent and the Second Lien
Claimholders shall be entitled to rely (a) upon any order or decree of a court
of competent jurisdiction in which any Insolvency or Liquidation Proceedings are
pending, (b) upon a certificate of the liquidating trustee or agent or other
Person making such payment or distribution to the Second Lien Collateral Agent
or the Second Lien Claimholders or (c) upon the First Lien Collateral Agent for
the purpose of ascertaining the Persons entitled to participate in such payment
or distribution, the identity of the First Lien Claimholders, the amount of or
payable in respect of the First Lien Obligations, the amount or amounts paid or
distributed in respect of the First Lien Obligations and all other facts
pertinent thereto or to this Agreement.

8.11. Trustee Not Fiduciary for First Lien Claimholders. The Trustee shall not
be deemed to owe any fiduciary duty to the First Lien Claimholders by virtue of
this Agreement or otherwise.

8.12. Reliance by First Lien Claimholders on Subordination Provisions. The
Second Lien Collateral Agent, on behalf of the Second Lien Claimholders,
acknowledges and agrees that the foregoing subordination provisions are, and are
intended to be, an inducement and a consideration to each First Lien Claimholder
to acquire and continue to hold, or to continue to hold, First Lien Obligations
and each First Lien Claimholder shall be deemed conclusively to have relied on
such subordination provisions in acquiring and continuing to hold, or in
continuing to hold, First Lien Obligations.

(i) Section 9.5 (Subrogation). Section 9.5 (formerly Section 8.5) is hereby
amended by adding the following new sentence at the end thereof:

“Notwithstanding anything herein to the contrary, to the extent any
indemnification obligation or contingent obligation becomes due and payable
under the First Lien Loan Documents after the Discharge of the First Lien
Obligations, the Second Lien Collateral Agent and Second Lien Claimholders shall
promptly turn over any such amounts to the First Lien Collateral Agent for
distribution to the First Lien Claimholders.”

2.    Designation of Address for Notices. As of the First Amendment Effective
Date, the First Lien Collateral Agent hereby notifies each of the other parties
to the Intercreditor Agreement that its address



--------------------------------------------------------------------------------

for notices shall be as follows:

The Bank of New York Mellon

600 East Las Colinas Blvd.

Suite 1300

Irving, TX 75039

Attention: Melinda Valentine/Vice President

Telephone: (972) 401-8500

Telecopy: (972) 401-8555

With a copy to (which shall not constitute notice):

McGuire, Craddock & Strother, P.C.

500 North Akard

Suite 3550

Dallas, TX 75201

Attention: Jonathan Thalheimer

Telephone: (214) 954-6855

Telecopy: (214) 954-6868

3.    Conditions to Effectiveness. This First Amendment shall become effective
on and as of the date (the “First Amendment Effective Date”):

(a) The First Lien Credit Agreement Amendment shall have been executed and
delivered by the Required Lenders and the other parties thereto and shall have
become effective concurrently with this First Amendment;

(b) The Plan shall have been substantially consummated and shall provide for
this First Amendment to become effective and this First Amendment shall have
been approved by the Bankruptcy Court.

(c) Each of the Company, the Parent, the Notes Issuer, the First Lien Collateral
Agent and the Second Lien Collateral Agent shall have executed and delivered
this First Amendment.

4.    Representations and Warranties. Each of the parties hereto hereby
represents and warrants that (i) it has the corporate power and authority, and
the legal right, to make, deliver and perform its obligations under this First
Amendment and the Intercreditor Agreement; (ii) it has taken all necessary
corporate action to authorize the execution, delivery and performance of this
First Amendment; (iii) it has duly executed and delivered this First Amendment;
and (iv) this First Amendment constitutes a legal, valid and binding obligation
of each of the parties hereto, enforceable against each such party in accordance
with its terms.

5.    Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Intercreditor Agreement are and shall remain in full force and
effect. The amendments contained herein shall not be construed as amendments or
waivers of any other provision of the Intercreditor Agreement or for any purpose
except as expressly set forth herein or a consent to any further or future
action on the part of any of the parties to the Intercreditor Agreement that
would require the waiver or consent of any of the other parties to the
Intercreditor Agreement.



--------------------------------------------------------------------------------

6.    GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their officers thereunto duly authorized as of the 1st day of July, 2009.

 

THE BANK OF NEW YORK MELLON,

as First Lien Collateral Agent

By:   /s/ Melinda Valentine  

Name: Melinda Valentine

Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Second Lien Collateral Agent

By:   /s/ William G. Keenan  

Name: William G. Keenan

Title:   Vice President

PRIMUS TELECOMMUNICATIONS

GROUP, INCORPORATED

By:   /s/ Thomas R. Kloster

Name: Thomas R. Kloster

Title:   Chief Financial Officer

PRIMUS TELECOMMUNICATIONS, INC. By:   /s/ Thomas R. Kloster

Name: Thomas R. Kloster

Title:   Chief Financial Officer

PRIMUS TELECOMMUNICATIONS INTERNATIONAL, INC. By:   /s/ Thomas R. Kloster

Name: Thomas R. Kloster

Title:   Chief Financial Officer



--------------------------------------------------------------------------------

TRESCOM INTERNATIONAL, INC. By:   /s/ Thomas R. Kloster

Name: Thomas R. Kloster

Title:   Chief Financial Officer

TRESCOM U.S.A., INC. By:   /s/ Thomas R. Kloster

Name: Thomas R. Kloster

Title:   Chief Financial Officer

LEAST COST ROUTING, INC. By:   /s/ Thomas R. Kloster

Name: Thomas R. Kloster

Title:   Chief Financial Officer

iPRIMUS USA, INC. By:   /s/ Thomas R. Kloster

Name: Thomas R. Kloster

Title: Chief Financial Officer

iPRIMUS.COM, INC. By:   /s/ Thomas R. Kloster

Name: Thomas R. Kloster

Title:   Chief Financial Officer

PRIMUS TELECOMMUNICATIONS IHC, INC. By:   /s/ Thomas R. Kloster

Name: Thomas R. Kloster

Title:   Chief Financial Officer